Case 2:20-cv-10566-NGE-EAS ECF No. 8 filed 07/31/20               PageID.155      Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

DEBRA A. RUFFIN,

              Plaintiff,                                  No. 20-10566

v.                                                        Honorable Nancy G. Edmunds

RICHARD D. CONFLETTI,
MICHELLE PIETRSKI,
ALBERT J. HAKIM, and
JOHN JONES,

           Defendants.
________________________________________/

           ORDER GRANTING PLAINTIFF’S AMENDED APPLICATION
         TO PROCEED WITHOUT PREPAYING FEES OR COSTS [7] AND
     DISMISSING PLAINTIFF’S AMENDED COMPLAINT WITHOUT PREJUDICE

       The matter is before the Court on its own review of Plaintiff’s amended

complaint filed in response to the Court’s order to show cause. (Dkt. 6.) Plaintiff also

filed an amended application to proceed without prepaying fees or costs. (Dkt. 7.)

The Court has reviewed the entire record in this matter and GRANTS Plaintiff’s

request to proceed in forma pauperis. However, for the reasons discussed more fully

below, the Court DISMISSES this action for lack of subject matter jurisdiction.

       I.     Background

       Plaintiff filed a pro se complaint in this matter, bringing allegations of fraud

against Defendants. (Dkt. 1.) The Court issued an order requiring Plaintiff to show

cause in writing why this case should not be dismissed for lack of subject matter

jurisdiction. (Dkt. 5.) The Court noted that while Plaintiff asserted in her complaint

that this Court has federal question jurisdiction, she did not cite to any federal law as
                                             1
Case 2:20-cv-10566-NGE-EAS ECF No. 8 filed 07/31/20                 PageID.156     Page 2 of 5



the basis for her claim. Nor did she properly invoke the Court’s diversity jurisdiction.

The Court’s order gave Plaintiff notice under Local Rule 41.2 of the Local Rules for the

Eastern District of Michigan of the Court’s intention to dismiss the case for lack of

subject matter jurisdiction unless Plaintiff could demonstrate that the Court does have

jurisdiction over this case. Plaintiff filed an amended complaint in response to the

Court’s order. (Dkt. 6.) Plaintiff now avers that the Court has diversity jurisdiction over

this matter and also cites to 18 U.S.C. § 1028A, which is the statute that criminalizes

aggravated identity theft.

       While Plaintiff’s pleadings are somewhat convoluted, it appears that

Defendants are the owners of the property previously rented by Plaintiff. Plaintiff

alleges Defendants stole her identity and fraudulently placed the rental property in her

name. As a result of this fraud, Plaintiff states she is being held liable for delinquent

property taxes. Plaintiff also states that she was wrongfully evicted from the home.

Plaintiff has included with her a complaint a number of documents from the eviction

proceedings in state court. Plaintiff also appears to have filed several police reports

regarding the underlying allegations in this case.

       II.    Application to Proceed In Forma Pauperis

       Under 28 U.S.C. § 1915(a)(1), a court may authorize the commencement of a

civil action without the prepayment of fees or costs (“in forma pauperis” or “IFP”) if the

applicant submits an affidavit demonstrating that he or she is “unable to pay such fees

or give security therefor.” An affidavit in support of an IFP application is sufficient if it

states that one cannot, because of his poverty, afford to pay the costs of litigation and

still provide himself and his family with the necessities of life. Adkins v. E.I. DuPont de
                                              2
Case 2:20-cv-10566-NGE-EAS ECF No. 8 filed 07/31/20                  PageID.157      Page 3 of 5



Nemours & Co., Inc., 335 U.S. 331, 339 (1948). Here, Plaintiff states she is

unemployed and also lists a number of expenses and debts. Based on this affidavit,

the Court grants Plaintiff’s application to proceed IFP.

       III.    Basis for Jurisdiction

       When a plaintiff establishes indigence, the district court must screen the

complaint as mandated by Congress in 28 U.S.C. § 1915(e)(2). See McGore v.

Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997), overruled in part on other grounds

by LaFountain v. Harry, 716 F.3d 944 (6th Cir. 2013). Specifically, the district court is

obligated to dismiss a civil complaint if it “is frivolous or malicious [or] fails to state a

claim on which relief may be granted.” See § 1915(e)(2)(B).

       Also, “federal courts have a duty to consider their subject matter jurisdiction in

regard to every case and may raise the issue sua sponte.” Answers in Genesis of Ky.,

Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th Cir. 2009). Federal courts

are courts of limited jurisdiction and, unlike state trial courts, do not have general

jurisdiction to review all questions of law. See Ohio ex rel. Skaggs v. Brunner, 549

F.3d 468, 474 (6th Cir. 2008). Generally, federal courts have the authority to hear a

case only when diversity of citizenship exists between the parties, or when the case

raises a federal question. See id.

       As a preliminary matter, the Court notes that to the extent Plaintiff seeks relief

from the underlying judgment of eviction, her claim is barred by the Rooker-Feldman

doctrine which precludes lower federal courts from conducting appellate review of final

state court judgments. See Berry v. Schmitt, 688 F.3d 290, 298 (6th Cir. 2012). To

the extent, however, Plaintiff seeks to recover damages stemming from the
                                               3
Case 2:20-cv-10566-NGE-EAS ECF No. 8 filed 07/31/20                 PageID.158         Page 4 of 5



independent allegedly fraudulent actions of Defendants, the Court considers whether

Plaintiff’s claim is properly before the Court.

       Diversity of citizenship applies to cases involving “citizens of different states.”

See 28 U.S.C. § 1332(a)(1). For there to be complete diversity between the parties,

the plaintiff cannot be a citizen of the same state as any defendant. See Caudill v. N.

Am. Media Corp., 200 F.3d 914, 916 (6th Cir. 2000). Here, while Plaintiff avers in her

amended complaint that the Court has diversity jurisdiction, she also states in that

same complaint that she and all four Defendants are citizens of the state of Michigan.

Thus, Plaintiff has failed to establish diversity jurisdiction.

       Under 28 U.S.C. § 1331, federal courts have subject matter jurisdiction over “all

civil actions arising under the Constitution, laws, or treaties of the United States.”

Jurisdiction under § 1331 arises where a “well-pleaded complaint establishes either

that federal law creates the cause of action or that the plaintiff’s right to relief

necessarily depends on resolution of a substantial question of federal law.” Franchise

Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983). Plaintiff’s

allegations regarding fraud do not involve a question of federal law. And while Plaintiff

cites to the statute criminalizing identity theft, a private citizen may not assert a right of

action under a criminal statute. See Jenkins v. Methodist Healthcare, No. 15-6195,

2016 U.S. App. LEXIS 10598, at *5 (6th Cir. May 6, 2016) (citing Linda R.S. v. Richard

D., 410 U.S. 614, 619 (1973)). Thus, there is no federal question jurisdiction.

       In sum, the Court finds that, as a federal court, it lacks subject matter

jurisdiction over this case. The Court will, therefore, dismiss Plaintiff’s amended

complaint without prejudice to refiling in the appropriate court.
                                               4
Case 2:20-cv-10566-NGE-EAS ECF No. 8 filed 07/31/20                PageID.159   Page 5 of 5



       IV.    Conclusion

       For the foregoing reasons, this action is DISMISSED WITHOUT PREJUDICE.

In addition, pursuant to § 1915(a)(3), this Court hereby certifies that an appeal may

not be taken in forma pauperis because it would not be taken in good faith. This order

closes this case in its entirety.

       SO ORDERED.

                                    s/Nancy G. Edmunds
                                    Nancy G. Edmunds
                                    United States District Judge

Dated: July 31, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of
record on July 31, 2020, by electronic and/or ordinary mail.

                                    s/Lisa Bartlett
                                    Case Manager




                                            5
